IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

THE MARCELLUS SHALE COALITION,
                             : No. 54 MAP 2018
                             :
               Appellee      :
                             : Notice of Appeal from the order of the
                             : Commonwealth Court at No. 573 MD 2016
         v.                  : dated August 23, 2018 granting in part and
                             : denying in part declaratory and injunctive
                             : relief
DEPARTMENT OF ENVIRONMENTAL  :
PROTECTION OF THE            :
COMMONWEALTH OF PENNSYLVANIA :
AND ENVIRONMENTAL QUALITY    :
BOARD OF THE COMMONWEALTH OF :
PENNSYLVANIA,                :
                             :
               Appellants    :


                                         ORDER

PER CURIAM

       AND NOW, this 28th day of November, 2018, the Notice of Appeal is QUASHED

without prejudice to Appellants’ ability to raise the claims therein on appeal from a final

order of the Commonwealth Court. See United States Orgs. for Bank. Alts., Inc. v.

Dep’t of Banking, 26 A.3d 474 (Pa. 2011).